Citation Nr: 0003173	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-00 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, right knee replacement, as secondary to the service-
connected residuals of a fracture of the right fibula. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for degenerative joint disease, right 
knee replacement, as secondary to the service-connected 
disability of residuals of a fracture of the right fibula.  
The veteran submitted a notice of disagreement with that 
rating decision in December 1997 and was furnished with a 
statement of the case later in that month.  In January 1998, 
the veteran filed his substantive appeal.  

During the pendency of this appeal, in January 1998, 
additional evidence was submitted to the RO.  Subsequently, 
in December 1998, the RO issued a rating decision in which it 
confirmed its prior denial of the veteran's claim.  The Board 
notes that whereas the September 1997 rating decision denied 
the veteran's claim because not well grounded, the December 
1998 denial was based not only on lack of well-groundedness 
but also on a finding that the additional evidence that it 
had received during the pendency of the appeal was not new 
and material.  The RO framed the issue of new and material 
evidence in terms of a test for materiality set forth in 
Colvin v. Derwinski that has been invalidated as contrary to 
the regulation defining materiality in cases involving the 
issue of new and material evidence.   See Hodge v. West, 153 
F.3d 1356 (Fed. Cir. 1998) & 38 C.F.R. § 3.156(a) (1999); see 
also Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Furthermore, the claim of the veteran for entitlement to 
service connection for his right knee condition was open when 
the additional evidence was received by the RO in January 
1998, having been placed in appellate status by his notice of 
disagreement with the September 1997 rating decision.  Thus, 
submission of the additional evidence legally could not have 
constituted, and did not constitute, an application to reopen 
the service connection claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  However, because the 
December 1998 rating decision also rested on a basis legally 
sufficient to deny the claim and independent of the issue of 
new and material evidence - -the determination that his 
service connection claim was not well grounded - - the Board 
finds that the veteran has not been prejudiced by the RO's 
actions.  See Winters v. West, 12 Vet. App. 203, 207 (1999).  
The Board will decide this appeal without reference to the 
new and material evidence matter raised by the RO.


FINDINGS OF FACT

The record contains no competent evidence of a nexus between 
the residuals of the right fibula fracture sustained by the 
veteran during service, and for which he has been granted 
service connection, and his degenerative joint disease and 
right knee replacement.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for degenerative joint disease, right knee replacement, as 
secondary to the service-connected residuals of a fracture of 
the right fibula has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Background

Service medical records indicated that the veteran fractured 
his right fibula during service in June 1945.  X-rays 
revealed a spiral fracture two inches from the ankle joint.  
A walking cast was applied.  The report of the veteran's 
separation examination was negative for any defects.

The veteran underwent VA examination in August 1964 in 
connection with his claim of entitlement to service 
connection for residuals of his right fibula fracture.  The 
examination report noted that the veteran was a letter 
carrier for the postal service.  The veteran complained of 
pain, stiffness, occasional swelling, and limitation of 
motion in his right ankle and reported that these symptoms 
were aggravated by cold weather.  Upon examination, he was 
found to have full range of motion in his right ankle.  He 
was diagnosed with residuals of a right fibula fracture.  The 
veteran was given another VA examination in January 1966.  
His complaints were the same as in August 1964.  He was found 
to be able to stand, walk, and squat without significant 
limitations.  X-rays revealed minimal roughening of the 
medial malleolus but no other abnormalities.  The veteran was 
again diagnosed with residuals of a right fibula fracture.

VA outpatient and examination records disclosed that the 
veteran had a variety of problems pertaining to his feet and 
legs after his discharge from service.  In August 1991, the 
veteran was diagnosed with neuroma involving his right foot.  
He had been seen in May 1991 with complaints of pain in the 
ball of his right foot and in June 1991 with complaints of 
pain with walking.  This diagnosis was followed by one, in 
December 1991, of transient nerve compression in the second 
and third metatarsals of the right and left feet.  In May 
1992, the veteran received a diagnosis of capsulitis in his 
right foot after reporting pain with activity and evincing 
pain upon palpation during examination.  He had been wearing 
shoe inserts for his symptoms and was advised to continue to 
do so.  In June 1992, X-rays disclosed a fusion of the distal 
and middle phalanges of the right and left little toes.  The 
examiner opined that the condition might be congenital.

VA records indicated that also in 1992, the veteran was seen 
for his knees.  The veteran was examined in September 1992.  
He complained of having had pain in his right knee for the 
past three months.  It was noted that the veteran had no 
history of trauma to that knee.  It was observed that he had 
limited range of motion on flexion and abduction of the knee.  
The diagnosis was degenerative joint disease.  X-rays taken 
in October 1992 revealed a mild degenerative narrowing of the 
medial intercondylar spaces in both knees.  The note 
concerning an April 1993 neurological consultation stated 
that the veteran required knee surgery.  It was indicated in 
the records that the veteran underwent a left knee 
replacement in 1993.  A right knee replacement was performed 
in March 1994.  The records concerning this surgery 
documented that the right knee was replaced because of 
osteoarthritis.  

Other VA records documented that in April 1995, the veteran 
was seen for his right knee and his right ankle.  He was 
found to have post-operative swelling of his right knee and 
right ankle.  X-rays of his right fibula revealed minimal 
deformity thereof, small calcification densities, and 
vascular calcification.  In March 1997, the veteran was noted 
to have "severe" degenerative joint disease in both knees, 
status post bilateral knee replacement.  The right ankle of 
the veteran was examined at a VA facility in September 1997 
in connection with a claim for increased evaluation.  X-rays 
showed degenerative changes of the talonavicular joint.  The 
fibula was found to have minimal deformity, and the ankle 
mortise was found to be intact.  The diagnosis set forth in 
the physical examination report was moderate degenerative 
arthritis of the right ankle secondary to the fracture of the 
right lateral malleolus sustained during service.  


II.  Analysis

In general, service connection can be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable presumptive 
post-service period.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1117, 1131, 1133 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306, 
3.307, 3.308, 3.309 (1999).  With chronic disease shown as 
such in service (or within the applicable post-service 
presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period and the symptomatology associated 
with that disorder is manifested with continuity post-
service.  Id.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge from service where all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In order that a claim of entitlement to service connection 
for disease or injury be maintained, the evidence of record 
must show that the claim is well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  This requirement applies to 
claims of secondary service connection as well.  Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); Libertine v. Brown, 9 Vet, 
App. 521, 522 (1996).  That is, the evidence must show that 
the claim is at least plausible and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1991).  
Mere allegations will not well ground the claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Unless the Board finds 
that the claim is well grounded, it has no jurisdiction to 
proceed to adjudicate its merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  In general, for a claim for service 
connection to be well grounded, the evidence of record must 
show: a current disability; the incurrence (or, in the case 
of preexisting conditions, the aggravation) of an injury or 
disease during service or an applicable post-service 
presumptive period; and a causal nexus between the in-service 
injury or disease and the current disability.  Caluza, 7 Vet. 
App. 498.  

Unless not credible on its face, evidence of record will be 
accepted as true for the purpose of determining whether the 
claim for service connection is well grounded, see King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Each element of a well-grounded claim must 
be supported by evidence that is competent with regard to the 
question in concern.  Although a layperson is generally 
regarded as a competent source of evidence of symptoms, see 
Savage v. Gober, 10 Vet. App. 488 (1997), the first element 
of a well-grounded claim usually requires that the record 
contain a current medical diagnosis.  Caluza, 7 Vet. App. at 
506; Voerth v. West, 
13 Vet. App. 117 (1999).  The second element of a well-
grounded claim, the incurrence or aggravation of an injury or 
disease during service, may be shown by competent lay 
evidence where the question is factual in nature, such as 
whether an incident or injury occurred in service. See 
Grottveit, 5 Vet. App. 91.  However, when questions 
concerning medical causation or a medical diagnosis are 
involved, competent medical evidence is required.  See 
Grottveit, 5 Vet. App. 91.  The third element of a well-
grounded claim, a causal nexus between the condition incurred 
or aggravated in service and the current disability, requires 
a determination of medical causation or etiology.  The record 
must contain medical evidence in the form of an opinion by a 
physician or other medical expert that this nexus exists.  
See Caluza, 7 Vet. App. at 506.  Lay testimony standing alone 
will not be sufficient evidence of this or any other medical 
proposition required to be shown in a well-grounded claim.  
See Voerth v. West, 13 Vet. App. 117 (1999).

In a claim of entitlement to secondary service connection for 
disease or injury, the primary condition must be service-
connected.  For the claim to be well grounded, the evidence 
of record must show with plausibility that the claimant 
currently has the disability for which secondary service 
connection is claimed.  As with claims of entitlement to 
service connection, competent medical evidence of the claimed 
current disability is required.  See Caluza, 7 Vet. App. at 
506; Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).  
There must also be a plausible showing of a nexus between a 
service-connected disability and the claimed current 
disability.  This showing also involves resolution of an 
issue of medical causation or etiology.  Therefore, as with 
claims of entitlement to service connection, it must be made 
by medical evidence  See Dinsay 9 Vet. App. 79.  Lay 
assertions will not be sufficient to establish the 
plausibility of the required nexus.  See Jones (Wayne) 7 Vet. 
App. at 136-38.
 
In this case, the record demonstrates that the veteran has a 
service-connected disability, the residuals of a fracture of 
the right fibula.  The veteran was granted service connection 
for that disability by rating decision dated in August 1964.  
In addition, competent medical evidence of record establishes 
the existence of the disability for which secondary service 
connection is sought.  Inpatient and outpatient hospital 
records make clear that the veteran's arthritis in his right 
knee resulted in a right knee replacement in March 1994.

However, a well-grounded claim of secondary service 
connection also requires that a plausible link between the 
service-connected disability and the secondary condition be 
shown by medical evidence.  The veteran and his 
representative have advanced two alternative theories under 
which they attempt to demonstrate the existence of such a 
link.  First, they have argued under 38 C.F.R. § 3.310 that 
the veteran acquired his right knee condition as a result of 
an altered gait that was in turn a residual of his right 
fibula fracture and is therefore entitled to service 
connection for that condition.  Second, they have argued 
under the holding of Allen v. Brown that the veteran's right 
knee condition, specifically arthritis, although possibly of 
independent origin, was aggravated by the residuals of his 
right fibula fracture.  The question before the Board is 
whether there is competent evidence of record establishing 
the plausibility of either or both contentions.

It is the Board's conclusion that no such evidence has been 
produced.  The record is devoid of any medical opinion that 
there is a link between the right knee condition of the 
veteran and his degenerative joint disease, right knee 
replacement.  Neither the veteran nor his representative has 
been shown to be trained medical professionals.  Their 
assertions and beliefs thus constitute lay opinion, and lay 
opinion is not competent evidence of a medical nexus required 
to establish a well grounded claim. See Jones (Wayne), 7 Vet. 
App. 134; Voerth, 13 Vet. App. 117.  As a well-grounded claim 
has not been presented, the veteran's claim must be denied.

The Board notes herein the arguments of the veteran's 
representative that this case should be further developed and 
that a physical examination should be conducted or medical 
opinion obtained concerning the alleged relationship between 
the service-connected right fibula fracture residuals and the 
right knee replacement.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C. § 5107(a) (West 
1991), VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  As the Board is finding 
herein that the veteran's claim for secondary service 
connection is not well grounded, further development of the 
evidence by VA is not warranted.


ORDER

As a well-grounded claim has not been presented, entitlement 
to service connection for degenerative joint disease, right 
knee replacement, as secondary to the service-connected 
disability of residuals of a fracture of the right fibula is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

